This is an appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board for forty-six weeks disability compensation, aggregating $1,250.28, and continuing the case. Claimant was employed as a checker by the employer at St. John’s Park Station of the New York Central Railroad at 340 West Street, New York City. On March 8, 1945, while working for the employer and while operating a tractor, owned by the New York Central Railroad, down a ramp, he hit a bump, lost control of the tractor and ran into a guardrail, and as a result was thrown forward, struck the guardrail and .suffered injuries to his stomach. The board found that the accident occurred while claimant was working for his employer and in the regular course of his employment, and that as a result he sustained accidental injuries. The. evidence supports the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.